United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE TREASURY,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-34
Issued: June 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant, through her attorney, filed a timely appeal from a
September 21, 2006 merit decision of the Office of Workers’ Compensation Programs denying
her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained intermittent disability
between September 23, 2000 and September 30, 2003 due to her February 10, 2000 employment
injury.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated March 14, 2003, the
Board affirmed in part and reversed in part decisions dated March 27 and July 10, 2001.1 The
1

Cynthia L. Crawford, Docket No. 01-1872 (issued March 14, 2003).

Board found that the Office properly denied continuation of pay for intermittent dates between
February 10 and March 26, 2000. The Board further found that appellant had not established
that she sustained a cervical condition due to her February 10, 2000 employment injury and that
the Office properly denied her claim for wage-loss compensation after March 27, 2001. The
Board determined, however, that the Office improperly terminated appellant’s authorization for
medical benefits as it did not provide a pretermination notice. The findings of fact and
conclusions of law from the prior decision are hereby incorporated by reference.
On June 13, 2003 the Office notified appellant that it proposed to terminate her
compensation benefits and authorization for medical treatment on the grounds that she had no
further employment-related condition. Appellant challenged the proposed termination and
submitted medical reports dated July 4, 2001 to July 31, 2003 from her attending physician,
Dr. Linda Singh, a Board-certified internist.
By decision dated November 4, 2003, the Office terminated appellant’s compensation
and entitlement to medical benefits effective March 27, 2001. On November 17, 2003 appellant
requested an oral hearing and submitted additional medical evidence.
In a decision dated September 27, 2004, the hearing representative modified the
November 4, 2003 decision to show that it was a termination of medical benefits. The hearing
representative determined that the Office’s termination of her compensation benefits was
redundant given the Board’s finding that she was not entitled to compensation after
March 27, 2001.
On April 7, 2005 appellant requested compensation for intermittent disability from
September 23, 2000 to September 31, 2003. By letter dated April 7, 2005, the Office notified her
that it had approved and paid four hours per day of compensation due to medical appointments
on January 9 and 12, 2001. Appellant submitted medical evidence dated 2001 to 2003.
By decision dated May 16, 2005, the Office denied appellant’s claim for disability
compensation from September 23, 2000 through September 30, 2003. The Office noted that
except for reports on December 21, 2000 and November 7, 2001 the medical evidence was dated
after the termination of her compensation.
On June 8, 2005 appellant, through her attorney, requested an oral hearing; however, she
subsequently requested a review of the written record in lieu of an oral hearing. In a decision
dated March 1, 2006, an Office hearing representative affirmed the May 16, 2005 decision.
Appellant appealed to the Board. On September 8, 2006 the Board set aside the May 16,
2005 and March 1, 2006 decisions because the case record as assembled appeared to be missing
pages.2 The Board remanded the case for reconstruction of the case record and an appropriate
decision.3
2

In a memorandum dated September 20, 2006, the Office indicated that the record appeared to be missing over
700 pages due to a numbering error by the Clerk of the Board.
3

Order Remanding Case, Docket No. 06-958 (issued September 8, 2006).

2

In a decision dated September 21, 2006, the Office denied appellant’s claim for
compensation from September 23, 2000 through September 30, 2003. The Office noted that it
had informed her on April 12, 2005 that she would be paid four hours of compensation for
January 9 and 12, 2001. Appellant could not receive compensation for other dates without
providing “proof of total disability for the dates claimed prior to the date that [her] compensation
benefits were terminated” on March 27, 2001. The Office stated: “Except for work excuses
dated December 21, 2000 and November 7, 2001, the medical evidence is for dates after the date
that compensation benefits were terminated.” The Office also found that the work excuses of
December 21, 2000 and November 7, 2001 did not indicate disability from employment.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act4 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.5 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.6 When the medical
evidence establishes that, the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.7 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.8
In determining whether a claimant has discharged his or her burden of proof and is
entitled to compensation benefits, the Office is required by its statute and regulation to make
findings of fact. 5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding
of facts and make an award for or against payment of compensation.” The Office’s regulation
provides that an Office decision “shall contain findings of fact and a statement of reasons.”9 The
Office decision should contain a discussion of the issues, requirements for entitlement, a
background framework so that the reader can understand the issues at hand, a discussion of the
relevant evidence, a basis for the decision and a conclusion.10 Office procedures further specifies
that a final decision must provide clear reasoning which allows the claimant to “understand the
precise defect of the claim and the kind of evidence which would overcome it.”11 Thus, a final
4

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

5

Sean O’Connell, 56 ECAB ___ (Docket No. 04-1746, issued December 20, 2004).

6

Paul E. Thams, 56 ECAB ___ (Docket No. 04-1019, issued April 26, 2005).

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

20 C.F.R. § 10.126.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997).

11

Id.

3

decision must include findings of fact and a description of the basis for the findings so that the
parties of interest will have a clear understanding of the reasoning behind the decision.12
ANALYSIS
Appellant filed a claim requesting compensation for total disability from September 23,
2000 through September 31, 2003 and submitted medical evidence in support of her claim. The
Office, in its September 21, 2006 decision, concluded that she failed to establish entitlement to
compensation without providing adequate findings of fact or conclusions of law.13 The Office
did not specifically discuss the factual or medical evidence submitted by appellant in support of
her claim for compensation except to reference two work excuses dated December 21, 2000 and
November 7, 2001. The Office declined to address the medical evidence subsequent to
March 27, 2001 because it found that her benefits had been terminated as of that date.14
Contrary to the Office’s finding, however, appellant is not precluded from filing a claim
requesting disability compensation after March 27, 2001.15 Consequently, the Office’s basis for
denying her claim and failing to fully analyze the evidence of record is incorrect. The case is,
therefore, remanded to the Office for an appropriate decision that properly considers the
evidence submitted.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

Paul M. Colosi, 56 ECAB ___ (Docket No. 04-1042, issued February 3, 2005).

13

5 U.S.C. § 8124; 20 C.F.R. § 10.126; Avalon C. Bailey, 56 ECAB ___ (Docket No. 04-2178, issued
December 23, 2004).
14

In the prior appeal, the Board affirmed the Office’s finding that appellant had not established entitlement to
compensation after March 27, 2001. The Board noted that she had not filed a claim for compensation after
March 26, 2000. Cynthia L. Crawford, supra note 1.
15

See generally Joseph A. Brown, Jr., 55 ECAB 542 (2004) (after termination or modification of compensation,
clearly warranted on the basis of the evidence, the burden for reinstating compensation benefits shifts to appellant).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2006 is set aside and the case is remanded for
further proceedings consistent with this opinion of the Board.
Issued: June 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

